SILBERMAN, Judge.
Anthony Victor Rosales appeals the trial court’s restitution order. His counsel filed a brief pursuant to Anders v. California, *685386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), acknowledging that there are no meritorious grounds for reversal but suggesting that remand is required to correct the probation order entered by the trial court. We affirm the order of restitution without comment; however, we remand for entry of a corrected probation order.
During the pendency of this appeal, Rosales filed a motion pursuant to Florida Rule of Criminal Procedure 3.800(b)(2) challenging a special condition of probation that was not orally pronounced by the trial court during sentencing. The trial court granted the motion and directed the clerk of the circuit court to prepare a corrected probation order. The record does not reflect that the probation order was corrected, and the State concedes that remand is appropriate. See Grove v. State, 784 So.2d 1243 (Fla. 2d DCA 2001).
Therefore, we affirm the order of restitution but remand with directions that the trial court enter a corrected probation order striking the requirement that Rosales pay for. drug, alcohol, and controlled substance testing.
SALCINES and STRINGER, JJ., concur.